Citation Nr: 0901150	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
calluses of the left foot.

2.  Entitlement to a rating in excess of 10 percent for 
calluses of the right foot.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, found 
that ratings in excess of 10 percent were not warranted for 
calluses of the left and right feet.  
FINDINGS OF FACT

1.  The calluses of the veteran's left foot most nearly 
approximate a moderately severe foot injury based on 
limitation of motion; they do not affect 20 to 40 percent of 
the entire body or exposed areas and do not require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs. 

2.  The calluses of the veteran's right foot most nearly 
approximate a moderately severe foot injury based on 
limitation of motion; they do not affect 20 to 40 percent of 
the entire body or exposed areas, and do not require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but 
not higher, for left foot calluses have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5284, 7803-7806 (2008).

2.  The criteria for an increased rating of 20 percent, but 
not higher, for right foot calluses have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 
5284, 7803-7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2005, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
increased ratings.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran 
was provided notice that complies with Vazquez-Flores in a 
letter dated in May 2008.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2008 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 499 F. 
3d 1317 (Fed. Cir. 2007).  The claims were readjudicated in 
the May 2008 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in August 
2005 in response to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

A moderate foot injury warrants a 10 percent evaluation.  A 
moderately severe foot injury warrants a 20 percent 
evaluation, and a severe foot injury warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

The criteria for rating scars were revised for claims 
received on or after October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  Because 
the veteran's claim was pending before October, 28, 2008, it 
will only be evaluated under the rating criteria made 
effective from August 30, 2002.  See id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for calluses of the left and right feet 
was granted in a June 2004 rating decision, with separate 10 
percent ratings assigned, effective December 31, 2002.  The 
veteran's current claim for increase was received in June 
2005.  

Records of outpatient treatment from the Durham VA Medical 
Center (VAMC) show that the veteran's feet were examined in 
March 2005.  They were noted to be abnormally shaped with 
callus buildup.  There were no vascular or sensory 
abnormalities.  His calluses were debrided but were noted to 
have improved since his last visit.  

The veteran was provided a VA contract examination in August 
2005.  He reported experiencing shedding and thick callus 
formation on his feet that occurred constantly but did not 
involve an area exposed to the sun.  The veteran had current 
treatment for plantar warts.  His functional impairment was 
described as constant foot pain and inability to stand for 
long periods of time.  

Physical examination of the feet showed multiple calluses and 
thick callus flaking of the skin across the bottoms of both 
feet.  Also noted were multiple areas of plantar warts on the 
bottom surface of the feet and lateral surface of the heels.  
They ranged in diameter from 1 centimeter (cm) to 2.5 x 2 cm 
and were painful to the touch.  The skin lesions were not 
associated with a systemic disease and were not a 
manifestation of a nervous condition.  The diagnosis was 
multiple calluses on the plantar, medial, and lateral aspects 
of the bilateral feet with multiple plantar warts.  

In an October 2005 addendum worksheet, the August 2005 
contract examiner noted that the veteran's feet manifested 
skin disease as plantar warts, exfoliation, crusting, and 
inflexibility.  The examiner noted the presence of limitation 
of motion from the veteran's calluses as interference with 
walking and standing.  The calluses covered 1 percent of the 
veteran's whole body and 0 percent of the exposed body area.  

The rating schedule does not contain specific criteria for 
rating calluses.  In such a situation the disability may be 
rated under a closely related disease or injury by analogy.  
38 C.F.R. § 4.20 (2008).

The calluses of the veteran's feet are currently assigned 
separate 10 percent ratings by analogy under Diagnostic Code 
7804, for superficial scars that are painful on examination.  
That code does not provide for a higher evaluation.  

As noted above, Diagnostic Code 5284, provides higher ratings 
for foot injuries.  This code contemplates the same 
anatomical area as the veteran's disability, as well as his 
current symptoms and the functions affected.  The Board finds 
that an increased rating of 20 percent is warranted for the 
veteran's disabilities under Diagnostic Code 5284 as they 
most nearly approximate foot injuries that are moderately 
severe.  

The August 2005 contract examiner determined that the veteran 
experienced limitation of motion from his foot calluses as 
they interfered with his ability to walk and stand.  
Similarly, the veteran has consistently stated that he 
experiences constant pain from his foot calluses that 
prevents him from standing or walking for prolonged periods.  
Therefore, with consideration of all pertinent functional 
factors, the Board finds that the veteran's foot disabilities 
most nearly approximate moderately severe and increased 
ratings of 20 percent are warranted under Diagnostic Code 
5284.

Ratings in excess of 20 percent for calluses of the feet are 
not warranted for the veteran's disabilities as there is no 
evidence that they most nearly approximate severe foot 
injuries.  The veteran is able to walk and stand for periods 
that are less than prolonged.  In addition, there is no 
evidence of any vascular or sensory abnormalities of the 
veteran's feet.

Ten percent evaluations are the maximum ratings available 
under Diagnostic Codes 7802-7804.  Hence those codes do not 
provide a basis for higher evaluations.  While an increased 
rating of 30 percent is warranted under Diagnostic Code 7806 
for dermatitis or eczema, the evidence of record clearly does 
not establish that the veteran's calluses of the feet cover 
20 to 40 percent of his entire body or exposed areas.  In 
fact, the August 2005 VA contract examiner determined that 
the veteran's calluses affected 1 percent of his whole body 
and 0 percent of his exposed areas.  In addition, there is no 
evidence that the veteran has required systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  
Therefore, ratings in excess of 20 percent are not warranted 
for the veteran's disabilities under Diagnostic Code 7806.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

In this case, the veteran's disability is rated under a 
diagnostic code that evaluates the severity of foot injuries.  
It essentially takes into account the pain and limitation of 
function reported in the record.  As such, the schedule is 
adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.


ORDER

An increased rating of 20 percent for calluses of the left 
foot is granted. 

An increased rating of 20 percent for calluses of the right 
foot is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


